DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not support claim language that requires that that the target symbols are both credit symbols and at the same time wild symbols (see claims 1, 7, 18).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/565212, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application does not provide support that the target symbols are both credit symbols and at the same time also wild symbols. Therefore, there is no priority for claims 1-12 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,244,542 in view of US Patent No. 8,388,435 to Anderson. 
	With regard to claims 1-12, ‘542 contains all the limitations (although different way of claiming them) of the present application but does not require that the target symbols are both credit symbols as well wild symbols (rather ‘542 only has them as credit symbols). However, Anderson teaches that the target symbols can also be wild (col. 11, lines 63-67) It would have been obvious to one of ordinary skill in the art at the time of the application to combine the teachings of Anderson with the claims of ‘542 so that players not only get a credit bonus but also allow the symbol to act as a wild to give additional chances to win to the player thus making the game more enticing to the player.
	With regard to claims 13-20, the claims of ‘542 do not explicitly disclose a hold-and-spin feature as is presently claimed in these claims. However, Anderson teaches such a hold-and-spin feature (col. 17, line 56 – col. 18, line 51). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Anderson with the claims of ‘542 in order to give the player additional chances to win prizes by incorporating a hold-and-spin feature.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A computer system comprising one or more processors and memory readable by the one or more processors, the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control an electronic gaming device, the operations comprising: managing transfer of target symbols between multiple windows on one or more display screens of the electronic gaming device, each of the multiple windows having one of multiple sets of reels, wherein the target symbols are credit symbols that represent credit values, the target symbols having the same credit value or different credit values; determining symbol stop positions for at least some of the reels; determining whether to transfer target symbols between at least some of the multiple windows, including determining whether to transfer one or more target symbols from a focus window, among the multiple windows, to each of one or more other windows, among the multiple windows, based at least in part on whether at least a threshold count of target symbols lands for one or more of the reels within the focus window; and determining an outcome based at least in part on the target symbols, including any transferred target symbols, enclosed in the multiple windows, respectively, wherein the determining the outcome includes: determining a payout of credit values for the target symbols enclosed in at least one of the multiple windows; and evaluating winning symbol combinations in the multiple windows, respectively, wherein, for a given target symbol among the target symbols, the given target symbol contributes as a wild symbol to a given one of the winning symbol combinations. The above underlined limitations are related to a mental process and/or certain methods of organizing human activity. That is all determining and evaluating and can done in the human mind as they watch the screen. This judicial exception is not integrated into a practical application because it is only applied to a computer system which is merely applying the abstract idea to a technological field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements beyond the abstract idea is a computer which is no sufficient to amount to significantly more as evidenced by the court in Alice. Claim 7 is similar to claim 1 and thus suffers the same problem. Claim 13, while having different claim limitations again is all done by determining and evaluating and thus has the same issues as claims 1 and 7. All dependent claims have been analyzed but do not cure the deficiencies of the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 8,388,435 to Anderson in view of US Patent Application Publication No. 2019/0130704 to Cormack.
	With regard to claim 1, Anderson discloses a computer system comprising one or more processors and memory readable by the one or more processors, the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control an electronic gaming device, the operations comprising: managing transfer of target symbols between multiple windows on one or more display screens of the electronic gaming device, each of the multiple windows having one of multiple sets of reels (figs. 9, 10; col. 11, lines 1-28; col. 14, lines 16-24); determining symbol stop positions for at least some of the reels (col. 11, lines 1-28; col. 14, lines 16-24); determining whether to transfer target symbols between at least some of the multiple windows, including determining whether to transfer one or more target symbols from a focus window, among the multiple windows, to each of one or more other windows, among the multiple windows, based at least in part on whether at least a threshold count of target symbols lands for one or more of the reels within the focus window (figs. 9, 10; col. 11, lines 1-28; col. 14, lines 16-24); and determining an outcome based at least in part on the target symbols, including any transferred target symbols, enclosed in the multiple windows (col. 11, lines 29-51), respectively, wherein the determining the outcome includes: determining a payout of values for the target symbols enclosed in at least one of the multiple windows (col. 11, lines 29-51); and evaluating winning symbol combinations in the multiple windows, respectively, wherein, for a given target symbol among the target symbols, the given target symbol contributes as a wild symbol to a given one of the winning symbol combinations (col. 11, lines 29-51, 63-67).
	Anderson does not appear to explicitly disclose that the target symbols are credit symbols. However, Anderson does disclose that the target symbols are considered special symbols (col. 10, lines 31-67; col. 11, lines 13-15) and further that the special symbols can be wild symbols, bonus symbols, and/or clumped symbols (col. 10, lines 31-67). Cormack teaches that a symbol can be a credit symbols that represent credit values, and wherein those symbols have the same credit value or different credit values (fig. 6; 0147).
	With regard to claim 2, Anderson discloses wherein the managing the transfer of the target symbols includes, for at least some of the multiple windows, setting different likelihoods of at least the threshold count of target symbols landing, including: selecting different lookup tables for the multiple windows, respectively, wherein entries of the different lookup tables provide options for the different likelihoods of at least the threshold count of target symbols landing; or adjusting counts of target symbols in the sets of reels for the multiple windows, respectively (col. 9, lines 61-67).
	With regard to claim 5, Anderson discloses wherein the determining the symbol stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped, wherein the determining whether to transfer the one or more target symbols is performed for each stopped reel in the focus window regardless of whether any corresponding reels of the one or more other windows are stopped yet (col. 10, lines 1-30).
	With regard to claim 6, Anderson discloses wherein the multiple windows are three windows, the set of reels for each of the three windows has five reels, three symbols are visible for each of the five reels, and the operations are performed as part of a base game or supplemental feature (fig. 9, whereas it does not show that there are exactly three windows, such as deemed to be merely a design choice by the inventor as there is no criticality shown in the specification as to why three windows would work any better than any other multiple number of windows).
	Claim 7 is a method claim related to claim 1 and is rejected in like manner. 
	With regard to claim 9, Anderson discloses selectively performing a supplemental feature for any of the multiple windows that encloses another threshold count of target symbols, including any transferred target symbols, in the window (col. 10, lines 16-39).
	Claim 10 has similar limitations as claim 5 and is rejected in like manner.
	With regard to claim 11, Anderson discloses wherein the transferring the one or more target symbols from the focus window to the one or more other windows includes, for each other window among the one or more other windows: obscuring or replacing at least part of a corresponding reel in the other window; or causing the corresponding reel to stop at a symbol stop position for which the one or more target symbols lands in the other window (figs. 9, 10).
	With regard to claim 12, Anderson discloses wherein the one or more target symbols are in a full vertical stack of target symbols, the multiple windows are organized vertically on the one or more display screens, and the transferring the one or more target symbols includes transferring the one or more target symbols up and/or down between windows (figs. 9, 10).
	With regard to claim 13, Anderson discloses a computer system comprising one or more processors and memory readable by the one or more processors, the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control an electronic gaming device, the operations comprising: managing transfer of target symbols between multiple windows on one or more display screens of the electronic gaming device to balance return to player ("RTP") between the multiple windows, each of the multiple windows having one of multiple sets of reels, wherein the target symbols are (figs. 9, 10; col. 11, lines 1-28; col. 14, lines 16-24); determining symbol stop positions for at least some of the reels as part of a base game (col. 11, lines 1-9); determining whether to transfer target symbols between at least some of the multiple windows, including determining whether to transfer one or more target symbols from a focus window, among the multiple windows, to each of one or more other windows, among the multiple windows, based at least in part on whether at least a first threshold count of target symbols lands for one or more of the reels within the focus window (col. 11, lines 1-28; col. 14, lines 16-24); for each of the multiple windows, determining whether to perform operations of a hold-and-spin feature, including determining whether the window encloses at least a second threshold count of target symbols, including any transferred target symbols, in the window, wherein for the hold-and-spin feature for a given window, among the multiple windows, target symbols enclosed in the given window are held in place while other reels spin for the given window (col. 17, line 56 – col. 18 line 51); and determining an outcome, if any, of the hold-and-spin feature for any of the multiple windows that encloses at least the second threshold count of target symbols, wherein the outcome, for the given window, is based on credit values for the target symbols enclosed in the given window (col. 17, line 56 – col. 18 line 51).
	Anderson does not appear to explicitly disclose that the target symbols are credit symbols. However, Anderson does disclose that the target symbols are considered special symbols (col. 10, lines 31-67; col. 11, lines 13-15) and further that the special symbols can be wild symbols, bonus symbols, and/or clumped symbols (col. 10, lines 31-67). Cormack teaches that a symbol can be a credit symbols that represent credit values, and wherein those symbols have the same credit value or different credit values (fig. 6; 0147).
	With regard to claim 14, Anderson discloses wherein the managing the transfer of the target symbols includes, for at least some of the multiple windows: setting different likelihoods of at least the first threshold count of target symbols landing by selecting different lookup tables for the multiple windows, respectively, or by adjusting counts of target symbols in the sets of reels for the multiple windows, respectively; or setting different distributions of values of target symbols in the sets of reels (col. 9, lines 61-67).
	With regard to claim 15, Anderson discloses wherein the hold-and-spin feature includes, for the given window: setting a spin counter p to an initial value greater than zero; and for each spin of the hold-and-spin feature until p reaches zero or all symbol positions of the given window are occupied by target symbols: determining symbol stop positions for any non-locked reels in the given window while holding in place any target symbols enclosed in the given window; and if any new target symbols land in the given window for the spin, resetting the spin counter p to the initial value, but otherwise decrementing p (col. 17, line 56 – col. 18 line 51).
	With regard to claim 16, Anderson discloses wherein the determining the symbol stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped, and wherein the determining whether to transfer the one or more target symbols is performed for a stopped reel in the focus window to any of the one or more other windows having a corresponding reel that is not yet stopped (col. 10, lines 1-30 wherein this is also taken as a matter of design choice as to whether the symbols are transferred before or after other reels stop as there is no criticality shown in the specification as to why this would matter).
	With regard to claim 17, Anderson discloses wherein the determining the symbol stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped, and wherein the determining whether to transfer the one or more target symbols is performed for a stopped reel in the focus window regardless of whether any corresponding reels of the one or more other windows are stopped yet (col. 10, lines 1-30).
	With regard to claim 18, Anderson discloses wherein the target symbols are wild symbols (figs. 9, 10; col. 11, lines 29-51, 63-67).
	With regard to claim 19, Anderson discloses wherein the operations further comprise, before the determining whether to transfer target symbols: determining outcomes of the base game for the multiple windows, respectively (col. 11, lines 29-51).
	With regard to claim 20, Anderson discloses the determining the symbol stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped and for which at least the first threshold count of target symbols lands in the focus window (col. 10, lines 1-30); and after the determining whether to transfer target symbols, the determining the symbol stop positions is performed on a window-by-window basis for each of the multiple windows as the focus window, including successively determining symbol stop positions for any of the reels in the focus window that is not yet stopped (col. 10, lines 1-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715